AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Tvlodified)                                                                        Page 1of1



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                      v.                                                (For Offenses Committed On or After November l, 1987)



                           Guillermo Lopez                                              Case Number: 3: l 8-mj-22646-RAM




REGISTRATION NO. 80685298
                                                                                                             NOV o 8 2018
THE DEFENDANT:                                                                         CLEfl1\ Li .:; -,, - ,. ., _

 ~
 0
 x pleaded guilty to count(s) _l~of=-C~om=p=-la:.:.in:.:.t:..__ _ _ _ _ _ ____,=5,;.~_ur_H_Er_"=·1="'=='r=ii::::,~:::r'=~:;;='==~=f·~~3f:'.'~~.N~r"J----
                               -.... ,                                                                  -                            ctr•     y
   was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                      Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                            1



 D The defendant has been found not guilty on count( s)
                                                                              ------------------~


 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, November 8, 2018
                                                                                  Date of Imposition of Sentence



                                                                                  Ili:lLP.O~OCK
                                                                                  UNITED STATES MAGISTRATE JUDGE

                                                                                                                          3:18-mj-22646-RAM
